EN MOCIÓN DE RECONSIDERACIÓN
El Juez Asociado Señor Torres Rigual
emitió la opinión del Tribunal.
*817Se trata de la reconsideración de la sentencia dictada por este Tribunal, 94 D.P.R. 816 (res. el 20 de junio de 1967), sobre la validez de las disposiciones del Decreto Mandatorio Núm. 27 de la Industria de la Leche y de la Ganadería promulgado por la Junta de Salario Mínimo el 24 de abril de 1965, que se refieren a la fijación de salarios a los chóferes-vendedores y los ayudantes-vendedores. (1)
Los recurrentes han señalado en reconsideración diez errores que pueden, en aras de la brevedad y sin sacrificar la verdad, resumirse en uno: el haber concluido que la Junta de Salario Mínimo tiene facultad para fijar salarios mínimos por horas a los chóferes-vendedores y ayudantes de la industria lechera, no empece las disposiciones de la Ley Núm. 114 de-30 de junio de 1965. 5 L.P.R.A. sec. 1120 (Supl. 1967, pág. 124).
Admitimos desde el principio que el texto poco feliz de esta ley es susceptible de más de una interpretación. Nuestra función indeclinable es la de poner en vigor sus disposiciones cumpliendo cabalmente con los propósitos que tuvo en mente el legislador al aprobarla. Esto nos lleva a considerar la naturaleza del problema envuelto y a determinar los motivos o razones que dieron base a la aprobación de la ley.
La industria de la leche es de vital importancia para nuestra economía. El Gobierno ha promovido su desarrollo y crecimiento mediante cuantiosas asignaciones de fondos públicos para programas de mejoramiento de pastos, erradi-cación de enfermedades del ganado, inseminación artificial, incentivos para la construcción de facilidades en la gana-dería y otros. (2) En la década de 1954 al 1964 la produc-*818ción de leche aumentó a más de $56,000,000, lo que repre-sentó el veinte por ciento del valor total de la producción agrícola de Puerto Rico. (3) La interpretación que demos a la Ley Núm. 114 no debe en forma alguna afectar la esta-bilidad de este importante sector de la economía, de cuyo bienestar participan tanto trabajadores como patronos.
La práctica de la industria lechera durante los últimos años ha sido la de compensar a los chóferes-vendedores y sus ayudantes a base de comisión por litros de leche vendidos. Esta práctica ha tenido el endoso favorable tanto de los pa-tronos como de los trabajadores, (4) por una razón muy contundente: tanto los chóferes como los patronos tienen así mayores beneficios. El pago a base de comisión estimula el esfuerzo de los chóferes-vendedores a aumentar las ventas, en beneficio no sólo de ellos mismos y sus patronos, sino también de la economía en general. (5)
No obstante, el comité que investigó la industria reco-mendó la fijación de un salario mínimo por unidad o por hora, lo que resultare mayor. El comité recomendó la fijación de compensación en esa forma para proteger a los patronos contra reclamaciones de horas extras computadas a base del doble de la comisión recibida, que es la fórmula adoptada por el Departamento del Trabajo. La fórmula consiste en sumar todas las horas trabajadas y dividirlas por la comi-*819sión total recibida para así obtener la compensación por horas. Las horas extras se computan, entonces, al doble. (6) Sin embargo, ante la duda de la eficacia de ese remedio el comité recomendó a la Junta que se tramitara legislación ante la Asamblea Legislativa para excluir a los chóferes-vendedores y sus ayudantes de la Ley de Salario Mínimo. En esta forma se disolvía el “estado de incertidumbre en la industria de la leche y de la ganadería ante la posibilidad de reclamaciones futuras por conceptos de horas extraordi-narias y amenaza de estabilidad de la propia industria . . .”, según reza la Exposición de Motivos. (7) Tal exclusión está plenamente sostenida por hechos incontrovertibles que se aceptan en la propia opinión de la mayoría. Citamos de la Exposición de Motivos:
“Estos vendedores y ayudantes de vendedores realizan sus labores sin supervisión directa, sin que el patrono pueda gober-nar o constatar las horas que efectivamente trabajan; son ellos los que venden el producto, proveen el servicio y la atención, y toman la acción que a su juicio deben tomar para mantener y aumentar su clientela, siendo los únicos que verdaderamente conocen dicha clientela; prestan sus servicios fuera de las plan-tas de leche; regresan a las plantas de leche a los solos fines de entregar la propiedad y cuadrar las cuentas de la leche y otros productos lácteos vendidos, siendo, como cuestión de hecho, verdaderos vendedores ambulantes.”
*820La mera exclusión de estos trabajadores de la jornada máxima de labor establecida por la Ley Núm. 379 de 1948, sin excluirlos de la fijación de salario mínimo por hora, como interpreta la opinión del Tribunal de 20 de junio dé 1967, no resuelve el serio problema de incertidumbre' que amenaza el' crecimiento y expansión de esta industria. (8) En primer término, porque si bien quedan excluidos de la Ley 379 — si es que no lo estaban bajo el Art. 19 de la Ley 379, 29 L.P.R.A. sec. 288, A. D. Miranda, Inc. v. Falcón, 83 D.P.R. 735 (1961) — mientras se les fije compensación a base de salarios mínimos por hora siempre quedarían cubiertos por la Sec. 16, Art. II de nuestra Constitución,(9) que ga-rantiza el pago de una compensación extra de por lo menos una vez y media del tipo de salario ordinario por las horas extras realizadas en exceso de ocho horas. Así se ve obligada a reconocerlo la propia opinión mayoritaria. En segundó término, porque al fijar salarios por hora, impone la. obli-gación a los patronos de establecer un — sino imposible, cosr tosísimo — sistema de supervisión, y control que da al traste con el propósito primordial de la Ley Núm. 114 de coadyuvar al. crecimiento y expansión de esta industria. Como muy bien señala la opinión disidente la posición asumida por la mayoría “frustra a todas luces uno de los anunciados pro-pósitos legislativos al aprobar la Ley Núm. 114, a saber, *821que estos empleados no estuvieran sujetos a las leyes sobre horas máximas de labor.”
El sistema de comisión cubre a más de 90% de los tra-bajadores de esta industria. Fue adoptado hace más de una década.(10) Su mayor virtud es que obvia las dificultades de supervisión inherentes a la naturaleza del trabajo de los vendedores, sin lesionar sus ingresos. Muy por el contrario, aumentándolos. (11)
En realidad el sistema de salarios mínimos por hora es esencialmente incompatible con la naturaleza del trabajo de estos vendedores que “. . . realizan sus labores sin super-visión directa, sin que el patrono pueda gobernar o cons-tatar las horas que efectivamente trabajan . . . .” Es pre-cisamente la ausencia de supervisión y la dificultad en la constatación del 'número de horas extras trabajadas por estos chóferes-vendedores lo que requiere que se les excluya no sólo’ de las disposiciones de la ley relativas a la jornada máxima de labor, sino también de la fijación de salarios mínimos por hora, pues en fin de cuentas, es la hora la unidad de trabajo que sería necesario supervisar y cons-tatar. Deslindar — como pretendió la mayoría — la jornada máxima de labor y la fijación de salarios mínimos, convierte en vano e inútil el esfuerzo legislativo.
En resumen, la interpretación adoptada por la mayoría del Tribunal en la opinión de 20 de junio de 1967, 94 D.P.R. 816, limitando , la Ley Núm. 114 exclusivamente a eximir de la jornada máxima de labor a los chófer es-vendedor es y sus ayudantes de la Industria de la Leche y de la Ganadería, derrota penosamente el esfuerzo de propiciar el crecimiento y expansión de esta industria de cuyo bienestar, repetimos, participan tanto trabajadores como patronos.
Nuestra función judicial es darle eficacia a la intención legislativa interpretando siempre la ley en forma que *822responda adecuadamente al fin que ella se propone, coadyu-vando a lograr su propósito. Expuesto el problema de esta industria, como lo hemos hecho anteriormente, debemos con-cluir que el propósito enmarcado en la Ley Núm. 114 fue no sólo excluir a los chóferes-vendedores de la Ley Núm. 379 de 1948, sino también limitar la facultad de la Junta de Salario Mínimo a fijar compensación exclusivamente a base de comisiones mínimas. En esta forma se logra la política pública de disolver el estado de incertidumbre de esta indus-tria creado por aplicación de salarios mínimos y las disposi-ciones de la jornada máxima de trabajo.
Esta interpretación que le damos a la Ley Núm. 114 fue la misma que le dio el Presidente de la Junta de Salario Mínimo cuando se opuso ante el Secretario del Trabajo— quien también la objetó — a su aprobación.(12)
En aquel momento el Presidente de la Junta entendió tan claramente el propósito de la legislación que, por no estar de acuerdo, se opuso a ella. Ahora, yéndose sobre el Gobernador y la Legislatura, a quienes en nuestro sistema de gobierno corresponde determinar la política pública, se hace caso omiso de ésta y se pretende dejarla sin efecto. No estamos de acuerdo.

Se dejará sin efecto la sentencia dictada en 20 de junio de 1967, y se dictará una nueva sentencia decretando la nulidad del Art. II del Decreto Mandatorio Núm. 27 en sus apartados 2 y 3 en cuanto fijan salario mínimo por hora a los chóferes-vendedores y ayudantes vendedores.

El Juez Asociado Señor Santana Becerra disintió en opinión separada en la cual concurren el Juez Presidente *823Señor Negrón Fernández y los Jueces Asociados Señores Hernández Matos y Dávila.
—O—

Los hechos que dieron base a este recurso aparecen expuestos en la opinión del 20 de junio de 1967, por lo cual no es necesario volverlos a repetir aquí.


 Sin contar lo asignado a otros programas, en el de mejoramiento de pastos nada más, hasta 1963, se habían pagado incentivos a los agri-cultores por más de $6,000,000. Véase el estudio preparado en diciembre de 1964 por la División de Economía de la Junta de Salario Mínimo.


 id.


 Véase Exposición de Motivos de la Ley Núm. 114 de 80 de junio de 1965, Leyes de Puerto Rico, 1965, Primera Sesión Ordinaria, pág. 837.


 La conclusión de que los trabajadores ganan más la refleja el propio estudio de la División de Economía de la Junta de Salario Mínimo. En la pág. 38 de dicho estudio se expresa: “El mayor número de empleados (633) se registró en la ocupación de chófer vendedor. Estos trabajadores recibieron un jornal promedio por hora regular sin incluir incentivo de 90.5 centavos. En esta ocupación fue donde más alto resultaron los pagos de incentivo. El incentivo recibido por estos trabajadores elevó el jornal promedio por hora regular a 136.8 centavos.”
Pero no sólo ganan más sino que trabajan menos. Véase la Tabla 7 de la declaración del economista Luis A. Nazario: Exh. P. 5.


 Véase testimonio del Sr. Pedro Juan Dumont, Director del Nego-ciado de Normas del Trabajo ante el Comité. R.T., pág. 107.


Véase además el Voto Explicativo del Presidente del Comité Ledo. Carlos Rivera Hernández expresando:
“Existe conflicto de opinión legal respecto a si decretándose ahora el pago por comisión, los patronos estarían siempre expuestos a futuras reclamaciones judiciales por horas extras o extraordinarias de chóferes-vendedores y vendedores ayudantes.”
“En otras palabras los representantes del interés obrero pretenden que cuando se les compense por comisión, se les pague las horas extras a base de' la comisión recibida. Esto me parece absurdo. Aun cuando es concebible que se pague así, sería claramente ilegal la actuación del Comité al fijar salarios superiores a $1.25 la hora.”


 Véase testimonio del Sr. Rafael Nevárez Guillermety, R.T., pág. 221.


“Se reconoce el derecho de todo trabajador ... a una jornada ordinaria que no exceda de ocho horas de trabajo. Sólo podrá trabajarse en exceso de este límite diario, mediante compensación extraordinaria que nunca será menor de una vez y media el tipo de salario ordinario, según se disponga por ley.”
No debe interpretarse que esta disposición constitucional cubre a todos los llamados “vendedores ambulantes”. Ratificamos lo resuelto en A. D. Miranda Inc. v. Falcón, supra, al efecto de que el trabajador a quien se le garantiza constitucionalmente el pago por labor extraordinaria es “aquel grueso de la clase trabajadora que por razón de especial 'des-valimiento históricamente ha necesitado . . . protección social.”


 Véase testimonio del Dr. Isidoro Colón, R.T., pág. 383.


 Véase escolio 5.


 El Presidente de la Junta Sr. Carlos A. Vila Tous, en su memo-rando de 26 de mayo de 1965 al Hon. Secretario del Trabajo expresó su oposición al proyecto porque:
“El proyecto, a mi juicio, dejaría sin efecto también el salario mínimo por hora vigente en lo que se refiere a estos empleados.”